DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170294496 A1 (WANG; Tao).

    PNG
    media_image1.png
    495
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    183
    448
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    149
    452
    media_image3.png
    Greyscale

Per claims 1 and 23, Wang teaches a display panel [see figure 2a], comprising: a base substrate [100], comprising a plurality of substrate via holes in a display area of the display panel [130, the display area including entirety of the pixel unit matrix area]; and a plurality of driving signal lines on a first surface side [top surface] of the base substrate [signal lines 120 (121(a))]; and a plurality of bonding terminals [terminal portion 120 on the bottom side of the substrate that is contacting the driving chip 200], on a second surface respectively on different sides-of the base substrate [bottom surface, see figure 2(a)]; wherein at least one of the plurality of driving signal lines is electrically connected to at least one of the plurality of bonding terminals through at least one of the plurality of substrate via holes [see electrode formed in via 130].

Allowable Subject Matter
Claims 2-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: per claim 2, the prior art teaches the display panel according to claim 1.  The prior art does not teach, in combination with limitations of claim 1, a plurality of first fan-out lines, on the second surface side of the base substrate; wherein: one first fan-out line in the plurality of first fan-out lines is electrically connected to one bonding terminal in the plurality of bonding terminals; and one of the driving signal lines is correspondingly electrically connected to at least one of the first fan-out lines through at least one of the plurality of substrate via holes as recited in claims 2.  

Per claim 17, the prior art teaches the display panel according to claim 1.  The prior art does not teach, in combination with limitations of claim 1, a plurality of second fan-out lines, between a layer where the driving signal lines are located and the base substrate; and a third insulating layer, between the layer where the driving signal lines are located and a layer where the second fan-out lines are located, wherein the third insulating layer is provided with a plurality of third via holes; wherein: one of the driving signal lines is correspondingly electrically connected to one of the second fan-out lines through at least one of the plurality of third via holes, and one of the second fan-out lines is correspondingly electrically connected to one of the plurality of bonding terminals through at least one of the plurality of substrate via holes as recited in claim 17.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871